Order entered October 20, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00209-CV

                          IN THE INTEREST OF L.E.M., A CHILD

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-13-12693-V

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated May 26, 2016, we

notified the Official Court Reporter for the 303rd Judicial Court that the reporter’s record was

overdue and directed her to file the reporter’s record within thirty days. By order dated August

2, 2016, we again notified the court reporter that the reporter’s record was overdue. We ordered

Official Court Reporter Donna Kindle to file either (1) the reporter’s record; (2) written

verification no hearings were recorded; or (3) written verification that appellant has not paid for

or made arrangements to pay for the record within fifteen days.        To date, Ms. Kindle has not

responded to the Court’s order.

       Accordingly, this Court again ORDERS Court Reporter Donna Kindle to file, within TEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification no hearings

were recorded; or (3) written verification that appellant has not paid for or made arrangements to

pay for the record. We expressly CAUTION Donna Kindle that failure to comply with this order
may result in an order that she not sit as a court reporter until she complies. We notify appellant that

if we receive verification the reporter’s record has not been requested, or that appellant has not

paid for or made arrangements to pay for the reporter’s record, we will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

Honorable Dennise Garcia
Presiding Judge
303rd Judicial District Court

Donna Kindle
Official Court Reporter
303rd Judicial District Court

All parties


                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE